DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               AVION LAWSON,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-3671

                            [August 22, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Krista Marx, Judge;
L.T. Case No. 502007CF010255AXXXMB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Hart v. State, 246 So. 3d 417 (Fla. 4th DCA 2018) (en
banc). Although two members of this panel dissented in Hart, we affirm
because we are bound by Hart, which is currently the law of this district.
We again certify conflict with Cuevas v. State, 241 So. 3d 947 (Fla. 2d DCA
2018); Blount v. State, 238 So. 3d 913 (Fla. 2d DCA 2018); Mosier v. State,
235 So. 3d 957 (Fla. 2d DCA 2017); Alfaro v. State, 233 So. 3d 515, 516
(Fla. 2d DCA 2017); and Burrows v. State, 219 So. 3d 910, 911 (Fla. 5th
DCA 2017).

WARNER, MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.